Citation Nr: 0800640	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  04-29 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to service connection for heart disease.  

2. Entitlement to a rating higher than 10 percent for 
subacromial bursitis of the right shoulder before October 25, 
2006, and rating higher than 30 percent since October 25, 
2006. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 1995 to September 2003.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in January 2004, of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

While on appeal in a rating decision November 2006, the RO 
increased the rating for subacromial bursitis of the right 
shoulder to 30 percent, effective October 25, 2006. 

In July 2007, the veteran withdrew his request for a hearing 
before a Veterans Law Judge.  

FINDINGS OF FACT

1. Heart disease is not currently shown.  

2. Before October 25, 2006, there was no limitation of motion 
at shoulder level; from October 25, 2006, motion of the 
shoulder is not limited to 25 degrees from the side. 

CONCLUSIONS OF LAW

1. Heart disease was not incurred or aggravated by service.  
38 U.S.C.A. §§ 1110, 1112, (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).  

2. Before October 25, 2006, the criteria for a rating higher 
than 10 percent for subacromial bursitis of the right 
shoulder have not been met; from October 25, 2006, the 
criteria for a rating higher than 30 percent for subacromial 
bursitis of the right shoulder have not been met.  
38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 
4.45, Diagnostic Codes 5019 and 5201 (2007). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claims.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in October 2003 and May 2006.  The veteran was 
notified of the evidence needed to substantiate the claims of 
service connection, including the underlying claim of service 
connection for a right shoulder disability, namely, evidence 
of an injury or disease or event, causing an injury or 
disease, during service; evidence of current disability; 
evidence of a relationship between the current disability and 
the injury or disease or event, causing an injury or disease, 
during service.  The veteran was informed that VA would 
obtain service medical records, VA records, and records from 
other Federal agencies, and that he could submit private 
medical records or 


authorize VA to obtain the records on his behalf.  He was 
asked to submit evidence that would include evidence in his 
possession that pertained to the claims.  The notices 
included the general provisions for rating a disability and 
for the effective date of the claims.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (the relative 
duties of VA and the claimant to obtain evidence, except for 
identifying evidence to substantiate the claim for increase); 
of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying 
the document that satisfies VCAA notice); of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); and of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006)(notice of the elements of 
the claim).

To the extent the timing of the VCAA notice did not comply 
with the requirement that the notice must precede the 
adjudication, the procedural defect was cured as after the RO 
provided content-complying VCAA notice the claims were 
readjudicated as evidenced by the supplemental statement of 
the case, dated in August 2006.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).

To the extent that the VCAA notice did not identify the 
evidence needed to substantiate the claim for increase, the 
veteran in his notice of disagreement essentially argued that 
his shoulder was more disabling than reflected in the initial 
rating.  As the veteran demonstrated actual knowledge as the 
type of evidence needed to substantiate the claim for 
increase, namely, that the disability was worse, the content 
error did not affect the essential fairness of the 
adjudication and the purpose of the VCAA notice was not 
frustrated.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007) (VCAA notice error that does not affect the essential 
fairness of the adjudication is not prejudicial.).



Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims.  The RO has obtained the service medical records 
and VA records.  The veteran failed to appear for a VA 
examination in February 2007 to evaluate his claim of service 
connection for heart disease.  The veteran underwent a VA 
general medical examination in November 2003, at which time 
his right shoulder was evaluated.  Also, he was afforded a 
more recent examination in October 2006.  See  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 
C.F.R. § 3.159(c)(4)(i).  

As there are no additional records to obtain, the Board 
concludes that no further assistance to the veteran in 
developing the facts pertinent to the claims is required to 
comply with the duty to assist.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Heart Disease

Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  

Stated differently, for service connection to be awarded, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999). The absence of any one element will result 
in the denial of service connection.  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006). 

Background

The service medical records show that in December 2002 the 
veteran complained of chest pain, which radiated towards his 
neck and upper left arm.  An EKG revealed normal sinus rhythm 
and a right bundle branch block.  In March 2003, he 
complained of stabbing chest pain.  On separation 
examination, the veteran gave a history of chest pain or 
pressure.  The heart was evaluated as normal.  

After service on VA examination in November 2003, history 
included left anterior chest pain with episodic radiation to 
the left arm of two years duration with no cardiac 
involvement found.  The examiner was unable to reproduce the 
left chest pain with palpation.  The impression was left 
anterior chest wall pain, likely not cardiac.  

The veteran failed to appear at scheduled VA examination in 
February 2007 to evaluate his claim of service connection for 
heart disease.  

Analysis

Although chest pain was documented during service, this alone 
is not enough to establish service connection.  There must be 
a current disability resulting from the chest pain documented 
during service.  Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  In the absence of proof of a present heart 
disability attributable to chest pain, there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Although the veteran is competent to describe chest pain, 
once the veteran goes beyond the description of the symptoms 
or features of heart disease to expressing an opinion that 
involves a question of a medical diagnosis, which is medical 
in nature and not capable of lay observation, competent 
medical evidence is required to substantiate the claim.  
Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion. 

For these reasons, the Board rejects the veteran's statements 
as competent evidence sufficient to establish a current 
diagnosis of heart disease.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).

As the Board may consider only independent medical evidence 
to support its finding on a question of a medical diagnosis, 
which is not capable of lay observation, and as there is no 
favorable medical evidence of a current diagnosis of heart 
disease, and as the medical evidence pertinent to the 
question of a medical diagnosis opposes, rather than 
supports, the claim, that is, the left anterior chest wall 
pain is likely not cardiac, the preponderance of the evidence 
is against the claim, and the benefit-of-the-doubt standard 
of proof does not apply.  38 U.S.C.A. § 5107(b). 

Right Shoulder Subacromial Bursitis

Law and Regulations

A rating for a service-connected disability is determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based as far as 
practical on average impairment in earning capacity.  
Separate Diagnostic Codes identify the various disabilities.  
38 U.S.C.A. § 1155. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings." Fenderson v. West, 12 
Vet. App. 119 (1999); Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).

Bursitis is rated by analogy to degenerative arthritis, which 
is rated on the basis limitation of motion under the 
appropriate Diagnostic Codes for the specific joint or joint 
involved.  Diagnostic Codes 5019 and 5003.  

Rating factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement. 38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). Also 
with any form of arthritis, painful motion is factor to be 
considered. 38 C.F.R. § 4.59.

Under 38 C.F.R. § 4.71a, DC 5201, limitation of an arm at the 
shoulder level warrants a 20 rating.  When motion is limited 
to midway between the side and shoulder level, a 30 percent 
rating is warranted for the major extremity.  When motion is 
limited to 25 degrees from the side, a 40 percent rating is 
warranted for the major extremity.  

Normal forward elevation of the shoulder, flexion, as well as 
normal abduction are to 180 degrees.  Normal internal and 
external rotation are to 90 degrees.  38 C.F.R. § 4.71, Plate 
1.  

Background

The service medical records show that in May 1998 the 
assessment was a sprain of the right acromioclavicular joint.  
Later that month there was an assessment of acromion 
bursitis.  In July 1998, X-rays were within normal limits. 

On VA examination in November 2003, it was noted that the 
veteran was right handed.  There was full range of motion, 
that is, 180 degrees of flexion and of abduction.  He had 90 
degrees of internal and of external rotation.  He had 
discomfort from 160 degrees through 180 degrees in abduction 
and flexion.  There was tenderness in the subacromial bursal 
area.  The diagnosis was right subacromial bursitis with 
minimal functional impairment.  

VA records in 2004 and 2005 show that in June 2004 the 
veteran had decreased abduction of the right shoulder, but 
range of motion was not reported in degrees.  On examination 
in July 2005, the veteran had 5/5 motor strength in the upper 
extremities.  Sensation was intact.  



On VA examination on October 25, 2006, the veteran complained 
of pain, weakness, stiffness, and swelling. He stated that 
the condition did not cause incapacitation.  On examination, 
there were signs of tenderness of the right shoulder and 
guarding of movement.  There was 60 degrees of flexion with 
pain.  Abduction was 40 degrees with pain.  External rotation 
was 30 degrees with pain.  Internal rotation was 70 degrees 
with pain.  X-rays were within normal limits.  

VA records show that in March 2007 the veteran had right arm 
weakness with markedly decreased range of motion secondary 
to pain.  X-rays of the right shoulder, including the 
acromioclavicular joint, were normal.  

Analysis

A Rating Higher than Ten Percent before October 25, 2006 

On VA examination in November 2003, there was full range of 
motion, that is, 180 degrees of flexion and of abduction and 
90 degrees of external rotation.  Although the veteran did 
have discomfort from 160 degrees through 180 degrees in 
flexion and in abduction, considering functional loss due to 
pain, shoulder movement was not limited to shoulder level, 
and the findings do not support a rating higher than 10 
percent under Diagnostic Code 5201 before October 25, 2006.    

A Rating Higher than Thirty Percent from October 25, 2006

Under Diagnostic Code 5201, the criteria for the next higher, 
40 percent, are limitation of motion of the shoulder to 25 
degrees from the side.  

On VA examination in October 2006, abduction was to 40 
degrees with pain, which does not more nearly approximate the 
criteria for a 40 percent rating under Diagnostic Code 5201, 
that is, flexion limited to 25 degrees.  

For these reasons, the preponderance of the evidence is 
against the claim for higher ratings. 38 U.S.C.A. § 5107(b).

Extraschedular Rating

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  In this case, the 
disability picture is not so exceptional or unusual as to 
render impractical the application of the regular schedular 
criteria.  For this reason, the Board finds no basis to refer 
this case for consideration of an extraschedular rating.


ORDER

Service connection for heart disease is denied.  

A rating higher than 10 percent for subacromial bursitis of 
the right shoulder before October 25, 2006, and rating higher 
than 30 percent from October 25, 2006, are denied. 


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


